Citation Nr: 1130675	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO. 10-01 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1943 to November 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

With resolution of the doubt in the Veteran's favor, the Veteran is unable to protect himself from the hazards and dangers of his daily environment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for SMC based upon the Veteran's need for the regular aid and attendance of another person have been approximated. 38 U.S.C.A. § 1114 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.350(b), 3.351, 3.352(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

As this decision is a full grant of the benefit sought on appeal, a discussion of the VCAA and the effect it has on the Veteran's claim is not needed.

Merits of the Claim

The Veteran's claim of entitlement to SMC based upon the need for aid and attendance is sufficiently substantiated in the record. Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim will be granted on this basis. 38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). The records on file include records showing a decline in the Veteran's ability to engage in activities of daily living and to protect himself from the hazards of everyday life due to his service-connected knee disabilities.

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, is in need of regular aid and attendance. Need for aid and attendance means helplessness or is so nearly helpless as to require the regular aid and attendance of another person. A Veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the Veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a) (2010). 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.351(b) (2010).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. "Bedridden" will be a proper basis for the determination. 38 C.F.R. § 3.352(a) (2010).

A Veteran will be found to be bedridden if the condition actually requires that he remain in bed, but not if he voluntarily stays in bed or if a physician merely recommends bed rest. It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made. The particular personal functions that the Veteran is unable to perform should be considered in connection with his or her condition as a whole. It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need. Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed. They must be based on the actual requirement of personal assistance from others. Id.

Although a Veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, the Court has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present." Turco v. Brown, 9 Vet. App. 222, 224 (1996).

To establish entitlement to SMC based on housebound status under 38 U.S.C.A. § 1114(s), the evidence must show that a Veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the Veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises. 38 C.F.R. § 3.350(i). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.


Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. See Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to special monthly compensation based on the need for regular aid and attendance of another person. Service connection is currently in effect for residuals of a meniscectomy of the left knee, status-post total knee replacement, evaluated as 30 percent disabling, and residuals of a medical meniscectomy and arthrotomy with arthritis of the right knee, status-post total knee replacement, evaluated as 30 percent disabling. The combined disability evaluation is 60 percent.

The Veteran is in receipt of service connection for residuals of a meniscectomy of the left knee, status-post total knee replacement, evaluated as 30 percent disabling, and residuals of a medical meniscectomy and arthrotomy with arthritis of the right knee, status-post total knee replacement, evaluated as 30 percent disabling. The combined disability evaluation is 60 percent. 

In a March 1994 VA joints examination, the Veteran reported he was in an in-service motor vehicle accident in 1945 and had post trauma cartilage damage to both of his knees. An X-ray revealed "very severe" degenerative arthritis in both knees.

The Veteran underwent a right total knee replacement surgery in September 1997, and a left total knee replacement surgery in August 1999. 

In a November 2000 VA QTC joints examination report, the examiner noted that the Veteran used a cane for ambulation due to weakness in his left knee and he walked with a limp.

A February 2008 VA treatment note indicated the Veteran presented a fall risk. He had a history of falling and it was noted that the following diagnoses may have contributed to his falls: problems with mobility or gait, lower extremity strength, or other acute and subacute medical illnesses.

A November 2008 private treatment record signed by James Dixon, M.D., documented the Veteran's history of dizziness upon standing and falls. The Veteran had new onset, uncontrolled atrial fibrillation; acute renal kidney failure; weakness and inability to walk; rhabdomyolysis; and urinary retention.

In a December 2008 VA medical opinion for consideration of SMC, the examining physician noted the Veteran was not confined to bed. He was unable to walk unassisted and used a cane. The physician reported the Veteran had the ability to get to and use toilet facilities unaided, get to the bathroom and bathe unaided, feed himself, and sit up. The Veteran resided at an assisted living facility which prevented him from preparing his own food. The Veteran was unable to drive due to acute renal failure, atrial fibrillation, syncope, and peripheral neuropathy. He was unable to leave home by walking for any distance. The examiner noted the Veteran could walk very short distances of ten feet. The Veteran required "in home care" and was provided medication by nurses at the assisted living facility. The examiner noted the following non-service connected disorders precluded the Veteran from performing normal activities: acute renal failure, atrial fibrillation, syncope, elevated liver enzymes, abnormal gait, anemia, type II diabetes mellitus, and peripheral neuropathy.

In a March 2009 private treatment note signed by Sami Tahhan, M.D., the Veteran presented for a follow-up after being discharged from the hospital for falls without loss of consciousness. The Veteran complained of dizziness upon standing from a sitting position. 

In a March 2009 private nursing department note from the Sentara Assisted Living Facility (Sentara), it was noted that the Veteran's blood pressure dropped and caused multiple falls. 

In a March 2009 statement, R. H. K. reported the Veteran was admitted to an assisted living facility from a rehabilitation center in November 2008. He was very independent with activities of daily living when he was admitted to the facility, but as time progressed, he became very dependent on the staff for assistance with activities of daily living. 

In another March 2009 statement signed with an illegible signature, the author reported that the Veteran required the aid of another person to perform activities of daily living, including bathing, dressing, attending to the wants of nature, ambulating, and protecting himself from the hazards of his daily environment. The Veteran fell regularly and needed continuous assistance in the performance of the activities listed above.

In a March 2009 statement, the Veteran asserted that he needed the 24 hour care that he received in the assisted living facility.

In an October 2009 private treatment note, John Forestiere, M.D., noted the Veteran had fallen several times in the course of one week. Over the past year, he became increasingly weak in his lower extremities. He used a walker and had participated in physical therapy for several months, but he became increasingly inactive. He denied back pain and had several episodes of urinary incontinence. On examination, the Veteran was able to move all extremities. Dr. Forestiere opined that the weakness in the Veteran's lower extremities was probably related to degenerative lumbar spondylosis or spinal canal stenosis and diabetic peripheral neuropathy.

In another October 2009 treatment note, Dr. Forestiere noted the Veteran continued to fall while walking with his walker. He diagnosed gait instability which was probably related to multiple factors, including diabetes.

In a December 2009 treatment note, Dr. Forestiere reported the Veteran was in a wheelchair and had not made any improvement with physical therapy. On examination, the Veteran was able to move both lower extremities. 

An individualized service plan dated December 2009 listed the services provided by Sentara staff to assist the Veteran with activities of daily living. The plan noted the Veteran bathed independently; dressed independently, but required assistance buttoning his shirt or pants, and putting on his belt, socks, and shoes; was continent and did not require assistance with any continence issues; fed himself independently; brushed his teeth independently; and ambulated safely and independently with the mechanical assistance of a walker and a wheelchair at times. He required assistance with housekeeping, transportation, shopping, and medication. 

In a December 2009 VA Form 9, Appeal to the Board, the Veteran related that he had not been able to ambulate with a cane for one year. Instead, he used a walker or wheelchair with assistance from the Sentara staff.

In an April 2011 statement, S. N. W., L.P.N., the Director of Residential Care at Sentara, wrote that the Veteran no longer met the criteria for an assisted living level of care due to a decline in physical functioning and an increase in falls. She reported the Veteran was in need of frequent supervision due to his poor safety awareness.

In a May 2011 statement, the Veteran indicated that he entered a nursing home in April 2011. He said that he was not supposed to be a permanent resident in the nursing home, and he would go back to an assisted living facility unless there was a change in his condition.

In a May 2011 nursing home assessment, G. N. reported the Veteran was admitted to a skilled nursing facility after an acute care hospitalization for bilateral lower extremity cellulitis. She noted the Veteran had a history of bilateral lower extremity cellulitis, chronic onychomycosis, atrial fibrillation, anemia, diabetes mellitus, and hypertension. 

It is clear that the Veteran had a decline in physical functioning and an increase in falls. He became increasingly dependent on the aid and attendance of assisted living and nursing home staff to perform activities of daily living and to protect him from the hazards and dangers of his daily environment. 

Consequently, it must be determined whether his functional impairment is due to his service-connected bilateral knee disabilities, or to his nonservice-connected disabilities. The record presents medical evidence that the Veteran had a long history of falling, coupled with the suggestion of a constant diminution in his ambulatory function. A February 2008 VA treatment note recorded that problems with mobility or gait, lower extremity strength, or other acute and subacute medical illnesses may all be responsible for lack of ambulation and falls. A December 2008 VA examiner attributed non-service connected disorders, such as acute renal failure, atrial fibrillation, syncope, elevated liver enzymes, anemia, diabetes mellitus, and peripheral neuropathy, to the Veteran's inability to perform normal activities. However, the examiner also listed an abnormal gait as a contributing factor. 

In addition, Dr. Forestiere noted the Veteran became increasingly weak in his lower extremities and he diagnosed gait instability in October 2009. Dr. Forestiere opined the lower extremity weakness was "probably" related to degenerative lumbar spondylosis or spinal canal stenosis and diabetic neuropathy, but he did not provide a definitive opinion as to the extent that the non-service connected disorders contributed to the Veteran's falls and inability to perform activities of daily living.

Consequently, there is medical evidence on file both for and against the claim - while further medical inquiry could be conducted, it would not substantially assist the Board in this inquiry. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. See Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. In this matter, the Board is of the opinion that this point has been attained. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

The relevant criteria that must be evaluated in assessing the Veteran's need for regular aid and attendance are set forth in 38 C.F.R. § 3.352(a). The enumerated factors need not all be present, but at least one must exist to establish eligibility. From the examinations that include references to a need for assistance, there is support to find that the Veteran requires assistance in major aspects of self-care on account of service-connected disability. The evidence, viewed liberally, shows appreciable physical impairment of a degree from the service-connected disabilities that would reasonably require another person to assist him in daily self-care tasks.

The Veteran has been found to have significant service-connected physical impairment that has resulted in an impaired ability to perform daily self-care tasks and to protect himself from the hazards present in his daily environment. Therefore, the Veteran is entitled to special monthly compensation based on the need for regular aid and attendance.


ORDER

SMC benefits by reason of the need for regular aid and attendance of another person are granted, subject to the law and regulations governing the award of monetary benefits.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


